Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 1 of 21 PageID #:101




                             Exhibit C
Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 2 of 21 PageID #:102




                             *




            LAW BULLETIN
               MEDIA                                TM




                ^lORDERaDOCUMENT
                 Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 3 of 21 PageID #:103
      Civil Action Cover Sheet - Case Initiation                                        (05/27/16) CCL0520

                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                                                         FILED
                                                                                                                           12/11/2018 10:46 PM
                            COUNTY DEPARTMENT, LAW DIVISION                                                                DOROTHY BROWN
                                                                                                                           CIRCUIT CLERK
      Tuti Chaftrani. Plaintiff                                                                                            COOK COUNTY, IL
CO
CNJ
CO                                      «                                                                                  2018L013326
CO

                                                V.
3

       i ne boemg company, uetenaant.                                                          No.      2018L013326
Q.
CD

d
CO
            CIVIL ACTION COVER SHEET - CASE INITIATION

§     A Civil Action Cover Sheet - Case Initiation shall be filed with the
.—    complaint in all civil actions. The information contained herein
CN
      is for administrative purposes only and cannot be introduced into
HI
      evidence. Please check the box in front of the appropriate case
<
o     type which best characterizes your action. Only one (1) case type .
D
UJ    may be checked with this cover sheet.
ET    Jury Demand ■ Yes O'No
      PERSONAL IN11JRY/WRONGFUL DEATH
      CASE TYPES:                                                                                           {FILE STAMP)
         □ 027 Motor Vehicle                                                 COMMERCIAL LITIGATION
         □ 040 Medical Malpractice
                                                                             CASE TYPES:
         □ 047 Asbestos
                                                                                □ 002 Breach of Contract
         □ 048 Dram Shop
                                                                                □ 070 Professional Malpractice
         □ 049 Product Liability
                                                                                      (other than legal or medical)
         □ 051 Construction Injuries
                                                                                □ 071 Fraud (other than legal or medical)
               (including Structural Work Act, Road
                                                                                □ 072 Consumer Fraud
               Construction Injuries Act and negligence)
                                                                                □ 073 Breach ofWarranty
         □ 052 Railroad/FELA
                                                                                □ 074 Statutory Action
         □ 053 Pediatric Lead Exposure
                                                                                      (Please specify below.**)
         9 061 Other Personal Injury/Wrongful Death
                                                                                □ 075 Other Commercial Litigation
         □ 063 Intentional Tort
                                                                                      (Please specify below.**)
         □ 064 Miscellaneous Statutory Action
                                                                                □ 076 Retaliatory Discharge
               (Please Specify Below**)
         □ 065 Premises Liability
                                                                             OTHER ACTIONS
         □ 078 Fen-phen/Redux Litigation
                                                                             CASE TYPES:
         □ 199 Silicone Implant
                                                                                □ 062 Property Damage
      TAX & MISCELLANEOUS REMEDIES                                              □ 066 Legal Malpractice
      CASE TYPES:                                                               □ 077 Libel/Slander
         □ 007 Confessions of Judgment                                          □•079 Petition for Qualified Orders-
         □ 008 Replevin                                                         □ 084 Petition to Issue Subpoena
         □ 009 Tax                                                              □ 100 Petition for Discovery
         □ 015 Condemnation                                                  **
         □ 017 Detinue
         □ 029 Unemployment Compensation
         ^ 031 Foreign Transcript                                            Primary Email:
                                                                                               austm (s> bartiettcheniaw.com
         □ 036 Administrative Review Action
         □ 085 Petition to Register Foreign Judgment                         Secondary Email:
                                                                                                curt (ffcolson.com
         □ 099 All Other Extraordinary Remedies
            Austin bartiett ot bartiettUhen          llu                     Tertiary Email:
                                                                                               tranK(a?coison.com
      By:
               (Attorney)                               (Pro Se)

      Pro Se Only: □ I have read and agree to the terms of the Clerk’s Office Electronic Notice Policy and choose to opt in to electronic notice
      form the Clerk’s Office for this case at this email address: ____________________________ __________________________________

                DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                            ,                           Page 1 of 1
                                                                                             i

      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 4 of 21 PageID #:104


                                                                                FILED
                                                                                12/11/201810:46 PM
                                                                                DOROTHY BROWN
                                                                                CIRCUIT CLERK
                                                                                COOK COUNTY, IL
ID
f'4
                                                                                2018L013326
CO
CO              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
3C0                   COUNTY DEPARTMENT, LAW DIVISION
5
CM

s     IRIYANI,                                 )
o.
                                               )             2018L013326
6
CO
      Petitioner,                              )       No.
1                                              )
                                               )
C
M
                                               )
lii
5a                                             )
Q                                              )
LU
d     v.                                       )       JURY TRIAL DEMANDED
u.
                                               )
                                               )
      THE BOEING COMPANY, a                    )
      corporation,                             )
                                               )
                                               )
      Defendant.                               )



                                            ORDER

            This matter coming to be heard on the Petition to Appoint Special

      Administrator, the Court being fully advised in the premises, due notice having

      been provided to all heirs and legatees, and the Court having jurisdiction herein.

            IT IS HEREBY ORDERED:

           1.       The Petition to Appoint Special Administrator is granted.

           2.       TUTI CHAERANI is hereby appointed Special Administrator of the

      Estate of IRVAN NOORVIANTORO, deceased, pursuant to the Illinois Wrongful

      Death Act, 740 ILCS 180/2.1.




                                                   1
                                                      ry- '



          Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 5 of 21 PageID #:105
k




    to
                                                              ENTER:
    CM
    CO
    CO
    g
    co
    8
    CL
    (O

    O

    CO


    §
    CM

    lij
    5□
    o
    LU



                                                                                    1 on
    d          Austin Bartlett
    u.
               BartlettChen LLC                                        rr          ■ wm-im
               150 North Michigan Avenue, Suite 2800
               Chicago, Illinois 60601                                      KO I
               (312) 624-7711
               www.bartlettchenlaw.com                                                       i
               Firm ID No. 62570
               Primary email: austin@bartlettchenlaw.com

               Counsel for Plaintiff-Petitioner


                                                                                                 »+«




                                                  2                                              .
     Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 6 of 21 PageID #:106
                                   12-Person Jury

                                                                          FILED
                                                                          12/11/201810:46 PM
                                                                          DOROTHY BROWN
                                                                          CIRCUIT CLERK
                                                                          COOK COUNTY, IL
CO
CM
CO
                                                                          2018L013326
CO
g
co
8
5
a.
CO

d
CO            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
§                   COUNTY DEPARTMENT, LAW DIVISION
CM

uJ    TUTI CHAERANI, individually,          )
t-
<
□     and as Special Administrator of the   )         20181013326
o     Estate of IRVAN                       )   No.
LU
[I    NOORVIANTORO, Deceased.               )
                                            )
      Plaintiff,                            )
                                            )
                                            )
      v.                                    )   JURY TRIAL DEMANDED
                                            )
                                            )
      THE BOEING COMPANY, a                 )
      corporation,                          )
                                            )
                                            )
      Defendant.                            )




                                COMPLAINT AT LAW

             Plaintiff, Tuti Chaerani, individually, and in her capacity as Special

      Administrator of the Estate of Irvan Noorviantoro, deceased, by her attorneys,

      BartlettChen LLC, Ribbeck Law Chartered, and Colson Hicks Eidson, P.A.,

      brings this Complaint at Law against the Defendant, THE BOEING

       COMPANY, and in support, alleges the following:
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 7 of 21 PageID #:107


             J


                                         Introduction
to
CM
CO
           1. On Monday, October 29, 2018, a newly-delivered Boeing 737 MAX 8
CO
o
CO     commercial aircraft crashed in the Java Sea off the coast of Indonesia killing
8
2
a.     everyone on board. The Boeing 737 MAX 8 was being operated by the Lion
CO

d
eo     Air airline as Lion Air Flight 610.
o
S5f
CM
          2. The newly-delivered Boeing 737 MAX 8 crashed as a result of, among

<
o
       other things, a new Boeing flight control system which automatically steered
o
LU
LL     the aircraft toward the ground, and which caused an excessive nose-down

       attitude, significant altitude loss, and, ultimately, the crash into the Java Sea

       killing everyone on board.

                              Subject Matter Jurisdiction

          3. This Court has subject matter ■ jurisdiction over all justiciable

       controversies. Plaintiffs elect to pursue all maritime claims in this Court

       under the Savings-to-Suitors Clause. See 28 U.S.C. § 1333.

                                        Parties & Venue

          4. Plaintiff Tuti Chaerani is a resident of Indonesia and has been

       appointed by this Court as the special administrator and personal

       representative of the estate of her son, Irvan Noorviantoro. At all relevant

       times, Irvan Noorviantoro, deceased, was a resident of Indonesia.

           5. The Boeing Company (“Boeing”) is a corporation organized under the

       laws of Delaware with its worldwide headquarters and principal place of

       business in Chicago, Illinois.




                                               2
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 8 of 21 PageID #:108




                                   General Allegations
CD
CM
CO
       I. Boeing 737 MAX 8 Design & Manufacture
CO
o
00         6. Boeing’s 737 series of aircraft is the highest selling commercial aircraft
8
CL     in history with over 10,000 aircraft delivered.
CD

O

CO         7. Boeing’s 737 MAX series is the fourth generation of the Boeing 737
§
T*"

CM
       series of aircraft and was first announced by Boeing on August 30, 2011; the
iii
<
Q
       first flight was several years later, on January 29, 2016.
O
QJ
LL         8. Prior to March 8, 20l7, Boeing designed the 737 MAX 8 model aircraft

       in the United States.

           9. On March 8, 2017, the Federal Aviation Administration (“FAA”)

       approved the design for the 737 MAX 8 model aircraft, also known as the

       737-8.

           10. At all relevant times, Boeing manufactured the 737 MAX 8 model

       aircraft in the United States.

           11. The 737 MAX 8 is one of Boeing’s several 737 MAX series of aircraft,

       the newest generation of Boeing’s 737 series of aircraft, which Boeing

       initially designed, in the United States, in or around 1964—over 50 years ago.

           12. According to Boeing, as part of its generational redesigns of the 737

        series of aircraft, it “has continuously improved the products, features, and

       services.”




                                               3
                                                                                                 r*
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 9 of 21 PageID #:109             ;!«
                                                                                          >l!




            13. At all relevant times, Boeing marketed the 737 MAX aircraft as a

<£>
CM
CO
       seamless continuation of its prior 737 series aircraft in terms of operation
CO
o
CO     and maintenance.
8                                                                                               *
Q_          14. On its website, Boeing states:
<o
d
CO             Airlines ask for an airplane that fits smoothly in today’s fleet
o

               Because of the 737’s popularity with airlines everywhere around
CM
               the world, integrating the new 737 MAX is an easy proposition.
LU

<              As you build your 737 MAX fleet, millions of dollars will be
Q
O              saved because of its commonality with the Next-Generation 737,.
UJ
E
               ease of maintenance, wide availability of 737 pilots, and the
               global infrastructure that supports the aircraft in operation. 1

        On the same website, Boeing further states that “737 Flight Crews Will Feel

       at Home in the MAX”2 (emphasis added.)

            15. The Boeing 737 MAX 8, however, had a significantly different design             .f-



       from previous 737-series aircrafts, which as The Wallstreet Journal reported
                                                                                                ?
                                                                                         1u !'

       were not appropriately disclosed to airlines or pilots.



       II. Boeing 737 MAX 8 Defect
                                                                                           ?!

            16. Unlike any prior 737, Boeing designed the 737 MAX 8 to

        automatically dive toward the ground in certain situations, namely, where

        the aircraft’s flight sensors provided information indicating such a dive was
                                                                                                !s

       necessary to maintain lift.

            17. A consequence of. this unsafe design, however, was that any
                                                                                            [(




        misinformation from those flight sensors would cause the Boeing 737 MAX 8

        i                                                                                       *
          https://www.boeing.eom/commercial/737max/bv-design/#/operational-commonalitv
        2 https://www.boeing.eom/commercial/737max/bv-design/#/advanced-flight-deck


                                                 4
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 10 of 21 PageID #:110




        to automatically and erroneously dive toward the ground even when the

to
CM
CO
        aircraft is being flown manually by the pilots. This condition can lead to an
CO
5
CO      excessive nose-down attitude, significant altitude loss, and possible impact
o
CM


Q.      with terrain.
(O

o
CO      III. Lion Air Flight 610
o
Ci
CM
           18. In or around August 2018, Boeing delivered a newly manufactured
lii
H
<
Q
        737 MAX 8 aircraft with tail number PK-LQP (the “Subject Aircraft”) to Lion
a
LU
u.      Air airlines in Indonesia.

           19. Two months later, on the morning of October 29, 2018, Lion Air was

        operating the Subject Aircraft on a commercial flight from Jakarta, Indonesia

        to Pangkal Pinang, Indonesia (“Lion Air Flight 610”).

           20. Around 6:22 a.m. on the morning of October 29, 2018, shortly after

        takeoff from Jakarta, the pilot for Lion Air Flight 610 asked air traffic control

        to return to Jakarta because of a problem controlling the subject aircraft.

           21. Around 10 minutes later, around 6:32 a.m.„ the Subject Aircraft

        crashed into the Java Sea at a high speed and disintegrated.

           22. Plaintiffs decedent was onboard Flight 610 arid died in the crash.

           23. At no relevant time prior to the crash of Lion Air Flight 610 into the

        Java Sea did Boeing adequately warn Lion Air or its pilots of the unsafe

        condition caused by the riew “auto-diving” design of the 737 MAX 8 flight

        system.




                                                5
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 11 of 21 PageID #:111




           24. As a result of the crash of Lion Air Flight 610, on November 7, 2018,

to
Osl
01
        the FAA issued “Emergency Airworthiness Directive (AD) 2018-23-51 [to]                     ■
CO
o
CO      owners and operators of The Boeing Company Model 737-8 and -9 airplanes,”
8
5
CL      which contained mandatory warning and instructions as to the “unsafe
O

CO      condition . . . likely to exist or develop” in the 737 MAX 8 relating to its new
§
■.—


CN
        auto-diving feature.
m
H
<
Q
           25. According to reports, prior to the crash of Lion Air Flight 610, Boeing
Q
LLj
Li.     737 pilots “were not privy in training or in any other manuals or materials”

        to information regarding “the new system Boeing had installed on 737 MAX

        jets that could command the plane’s nose down in certain situations to

        prevent a stall.”3 Further reports indicate that Boeing “withheld information

        about potential hazards with the new flight-control feature.”4

                                         Causes of Action

                                           COUNT I
                                  STRICT PRODUCTS LIABILITY

           26. Plaintiff re-adopts and re-alleges paragraphs,! through.25 above.

           27. At the time the Subject Aircraft left the control of Boeing, the Subject

        Aircraft was defective, not fit for its intended purposes and unreasonably

        dangerous in one or more of the following particulars:

                a)      the subject aircraft contained an auto-dive system that
                        was designed, manufactured, and configured to dive the

        3 https://www.malavmail.eom/s/l 69284 l/indonesia-savs-situation-facing-lion-air-flight-
        it610-crew-not-in -fl i ght-ma

        4 https://www.wsi.com/articles/bocing-withheld-information-on-737-model-according-to-
        safetv-experts-and-others-1542082575


                                                    6
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 12 of 21 PageID #:112




                       aircraft toward the ground in certain conditions against
                       the pilot’s intentions and without adequate warning to
CD
CM
CO
                       the flight crew;
CO
O
CO               b)    the subject aircraft was designed, manufactured, and
8                      configured in a manner in which an auto-dive disengage
2
CL
                       during flight created an excessive and unrealistic work
                       load on the flight crew;
O

05
o                c)    the subject aircraft lacked proper and adequate
                       instructions and warnings regarding the design and
CM
                       functions of its auto-dive system;                                      -
111
5Q
                 d)    the subject aircraft lacked proper and adequate
D
UJ
                       instructions and warnings and/or limitations regarding
C
                       flight procedures for a malfunctioning auto-dive system;
                       and,

                 e)    the subject aircraft was otherwise defective by nature of
                       its design, manufacture, configuration, and/or assembly in
                       particulars to be determined by discovery herein.


                 28.   As a direct and proximate result of one or more of the foregoing   ;>

        conditions, the Subject Aircraft operating as Lion Air Flight 610 crashed after

        takeoff in the Java Sea, and Plaintiffs decedent suffered personal injury and

        death.

                 29.   Both for herself, individually, and in her capacity as Special

        Administrator of the Estate of Irvan Noorviantoro, deceased, Plaintiff seeks

        all damages available under the law.

                 30.   Plaintiff is the duly appointed Special Administrator of the

        Estate of Irvan Noorviantoro, deceased, and brings this action pursuant to

        the Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as

        the Court determines to be applicable under the circumstances of this case.

                                                                                          :j




                                                7
        Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 13 of 21 PageID #:113
                                                                                           »




                WHEREFORE, the Plaintiff, Tuti Chaerani, as Special Administrator

(£>
CN
CO
          of the Estate of Irvan Noorviantoro, deceased, prays that the Court enter
CO
5
CO        judgment in her favor and against the Defendant, The Boeing Company, and
8
2
Q.        award her all damages available under the law, her court costs in this matter,
CO

d
CO        and such other relief as the Court deems just and proper. Plaintiff seeks a
o                                                                                          <
es
T----

CN
          sum in excess of the jurisdictional amounts of the Law Division of the Circuit
1X1
H
<
o
          Court of Cook County, Illinois.
Q
HI
_l
E                                    COUNT II
                          NEGLIGENCE - PRODUCTS LIABILITY

                31. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

                32. At all relevant times, Boeing owed a legal duty to assure that the

          Subject Aircraft was properly designed, manufactured, and assembled and

          free from defects so as not to cause personal injury or death.

                33. Boeing breached its duties under the law and was negligent in one

          or more of the following ways:

                a)     the subject aircraft contained an auto-dive system that
                       was designed, manufactured, and configured to dive the
                       aircraft toward the ground in certain conditions against
                       the pilot’s intentions and without adequate warning to
                       the flight crew;

                b)     the subject aircraft was designed, manufactured, and
                       configured in a manner in which an auto-dive disengage
                       during flight created an excessive and unrealistic work
                       load on the flight crew;

                c)     the subject aircraft lacked proper and adequate
                       instructions and warnings regarding the design and
                       functions of its auto-dive system; and,




                                                 8
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 14 of 21 PageID #:114




               d)    Boeing failed to conduct appropriate testing of the subject
                     aircraft’s components and systems prior to delivery to
CD
CM
CO
                     Lion Air.
CO
o
CO             34. As a direct and proximate result of one or more of the
8
5
Q.
        aforementioned acts of negligence by Boeing, the Subject Aircraft operating
CO

6
co
        as Lion Air Flight 610 crashed after takeoff in the Java Sea and Plaintiffs
o

        decedent sustained fatal injuries.
CM

lij
<              35. Due to the tragic death of her family member, Plaintiff has suffered
o
o
UJ
        pain and has sustained substantial pecuniary losses, including grief, sorrow,

        mental suffering, loss of society, and loss of companionship, love, and

        affection.

               36. Both for herself, individually, and in her capacity as Special

        Administrator of the Estate of Irvan Noorviantoro, deceased, Plaintiff seeks

        all damages available under the law.

               37. Plaintiff is the duly appointed Special Administrator of the Estate

        of Irvan Noorviantoro, deceased, and brings this action pursuant to the

        Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the

        Court determines to be applicable under the circumstances of this case.

               WHEREFORE, the Plaintiff, Tuti Chaerani, as Special Administrator

        of the Estate of Irvan Noorviantoro, deceased, prays that the Court enter

        judgment in her favor and against the Defendant, The Boeing Company, and

        award her all damages available under the law, her court costs in this matter,

        and such other relief as the Court deems just and proper. Plaintiff seeks a




                                               9
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 15 of 21 PageID #:115




        sum in excess of the jurisdictional amounts of the Law Division of the Circuit

<o
CSI
CO
        Court of Cook County, Illinois.
CO
g
CO                                 COUNT III
8                         NEGLIGENCE - FAILURE TO WARN
S
0.

d
              38.   Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.
CO

              39.    At all relevant times, Boeing had a duty to inform and warn the
CN

LD
        owners, operators, and pilots of the 737 MAX 8 series of aircraft, including
<
Q
Q
LU
        the Subject Aircraft, of the unsafe condition likely to exist or develop by
Li.

        virtue of the auto-dive feature.

              40.    Boeing breached its duties under the law and was negligent in

        one or more of the following ways:

              a)     the subject aircraft lacked proper and adequate
                     instructions and warnings regarding the design and
                     functions of itS‘auto-dive system;

              b)     the subject aircraft lacked proper and adequate
                     instructions and warnings and/or limitations regarding
                     flight procedures for a malfunctioning auto-dive system;
                     and,

              c)     the 737 MAX 8 Flight Crew Operations Manual failed to
                     appropriately alert pilots, including the pilots of the
                     subject aircraft, to the design, functions, and hazards of
                     Boeing’s auto-dive system and procedures for addressing
                     a malfunctioning auto-dive system.

              41.    As a direct and proximate result of that breach, the Subject

        Aircraft operating as Lion Air Flight 610 crashed after takeoff in the Java

        Sea, and Plaintiffs decedent sustained fatal injuries.

              42.    Due to the tragic death of her family member, Plaintiff has

        suffered pain and has sustained substantial pecuniary losses, including grief,


                                              10
     Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 16 of 21 PageID #:116




       sorrow mental suffering, loss of society, and loss of companionship, love, and

<0
CN
CO
       affection.
CO
o
CO            43.   Both for herself, individually, and in her capacity as Special
8
Q.     Administrator of the Estate of Irvan Noorviantoro, deceased, Plaintiff seeks
CO

6
CO     all damages available under the law.
§
T—

CM
              44.   Plaintiff is the duly appointed Special Administrator of the
LU

<
o
       Estate of Irvan Noorviantoro, deceased, and brings this action pursuant to
o
UJ
E      the Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as

       the Court determines to be applicable under the circumstances of this case.

              WHEREFORE, the Plaintiff, Tuti Chaerani, as Special Administrator

       of the Estate of Irvan Noorviantoro, deceased, prays that the Court enter

       judgment in her favor and against the Defendant, The Boeing Company, and

       award her all damages available under the law, her court costs in this matter,

       and such other relief as the Court deems just and proper. Plaintiff seeks a

       sum in excess of the jurisdictional amounts of the Law Division of the Circuit

       Court of Cook County, Illinois.




                                              11
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 17 of 21 PageID #:117




                                          JURY TRIAL
CD
CM
CD
              Plaintiff demands a jury trial on all issues so triable.
CD
O
CO      Dated: December 11, 2018
8
s                                         Respectfully submitted,
CL

6
CO                                        Tuti Chaerani, Individually, and in her
o                                         capacity as Special Administrator of the
£
CM
                                          Estate of Irvan Noorviantoro, Deceased
Lll
<
Q
                                          By: /s/ Austin Bartlett___________________
O
QJ
                                          Austin Bartlett
E                                         BartlettChen LLC
                                          150 North Michigan Avenue, Suite 2800
                                          Chicago, Illinois 60601
                                          (312) 624-7711
                                          www.bartlettchenlaw.com
                                          Firm ID No. 62570
                                          Primary email: austin@bartlettchenlaw.com

                                          By: is/ Curtis Miner_____________________
                                          Curtis Miner {pro hac vice forthcoming)
                                          Francisco Maderal (pro hac vice forthcoming)
                                          Colson Hicks Eidson
                                          255 Alhambra Circle, PH
                                          Coral Gables, Florida 33134
                                      .   (305) 476-7400
                                          www.colson.com
                                          Secondary email: curt@colson!com
                                                            frank@colson.com

                                          By: /s/ Manuel von Ribbeck_______
                                          Manuel von Ribbeck
                                          Ribbeck Law Chartered
                                          505 N. Lake Shore Drive, Suite 102
                                          Chicago, Illinois 60611
                                          (833) 883-4373
                                          www.ribhecklaw.com
                                          Firm ID No. 42698
                                          Email: mail@ribbecklaw.com

                                          Counsel for Plaintiff



                                               12
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 18 of 21 PageID #:118




                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
CO
CM                    COUNTY DEPARTMENT, LAW DIVISION
n
n
o
CO      TUTI CHAERANI, individually,            )
8       and as Special Administrator of the     )
2
0_      Estate of IRVAN                         ) No.
CO

d
        NOORVIANTORO, Deceased.                 )
CO                                              )
§       Plaintiff,                              )
CVJ                                             )
LU                                              )
<
Q
        v.                                      ) JURY TRIAL DEMANDED
Q                                               )
UJ
u.                                              )
        THE BOEING COMPANY, a                   )
        corporation,                            )
                                                )
                                                )
        Defendant.                              )



                                    RULE 222 AFFIDAVIT

               I, Austin Bartlett, hereby certify:

               1.    I am a partner with the law firm of BartlettChen LLC and along

        with Colson Hicks Eidson am responsible for the filing of Plaintiffs

        Complaint at Law in this matter.

               2.    The total of money damages sought by Plaintiff exceeds

        $50,000.00, exclusive of interest and costs.

               Under penalties as provided by law pursuant to Section 1-109 of the

        Code of Civil Procedure, the undersigned certifies that the statements set

        forth in this instrument are true and correct, except as to matters therein




                                                13
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 19 of 21 PageID #:119




        stated to be on information and belief and as to such matters the undersigned

CO
CM
rr>
        certifies as aforesaid that he verily believes the same to be true.
n
o
co

8       Dated: December 11, 2018          By: Is/ Austin Bartlett___________________
2                                         Austin Bartlett
0.
co
d
                                          BartlettChen LLC
CO                                        150 North Michigan Avenue, Suite 2800
I                                         Chicago, Illinois 60601
CM
                                          (312) 624-7711
lij
                                          www.bartlettchenlaw.com
h-
<
Q
                                          Firm ID No. 62570
□
UJ
                                          Primary email: austin@bartlettchenlaw.com
u_
                                          Counsel for Plaintiff




                                           \




                                               %   14
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 20 of 21 PageID #:120




                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                      COUNTY DEPARTMENT, LAW DIVISION
CO
CN
CO
CO
o       TUTI CHAERANI, individually,          )
CO      and as Special Administrator of the   )
8       Estate ofIRVAN                        )    No.
O.      NOORVIANTORO, Deceased. ,             )

o
                                              )
00      Plaintiff,                            )
§                                             )
CN
                                              )
IXI
        V.'                                   )    JURY TRIAL DEMANDED
H
<                                             )
a
Q
HI
                                              )
LL      THE BOEING COMPANY, a                 )
        corporation,                          )
                                              )
                                              )
        Defendant.                            )



                                     JURY DEMAND

               The undersigned hereby demands trial by jury.

        Dated: December 11, 2018

                                        Respectfully submitted,

                                        Tuti Chaerani, Individually, and in her
                           I            capacity as Special Administrator of the
                                        Estate of Irvan Noorviantoro, Deceased

                                        By: /s/ Austin Bartlett___________________
                                        Austin Bartlett
                                        BartlettChen LLC
                                        150 North Michigan Avenue, Suite 2800
                                        Chicago, Illinois 60601
                                                                                       i
                                        (312) 624-7711 ,,
                                        www.bartlettchenlaw.com
                                        Firm ID No. 62570
                                        Primary email: austin@bartlettchenlaw.com




                                              15
      Case: 1:19-cv-01550 Document #: 1-3 Filed: 03/05/19 Page 21 of 21 PageID #:121




                                                   -and-
CD
CM
CO
                            »                    By: /si Curtis Miner_____.________________
CO
o                           »                . Curtis Miner (pro hac vice forthcoming)
CO                                             ' Francisco Maderal (pro hac vice forthcoming)
8                                                Colson Hicks Eidson
2                                                                                           s
a                                               -255 Alhambra Circle, PH
S?                                               Coral Gables, Florida 33134
o
CO                                            ' (305) 476-7400
§                                   »            www.colson.com
CM
                                                 Secondary email: curt@colson.com                        4


HI
                                                                   frank@colson.com
                                             . i
<
a
                                                                                                K


a
UJ
                                                   By: /s/ Manuel von Ribbeck_______
Li.                                                Manuel von Ribbeck
                                                   Ribbeck Law Chartered
                                                   505 N. Lake Shore Drive, Suite 102               •*
                                                   Chicago, Illinois 60611
                                                   (833) 883-4373
                                                   www.ribbecklaw.com                      *
                                                   Firm ID No. 42698
                                                   Email: mail@ribbecklaw.com

                                                   Counsel for Plaintiff
                                                            i




                                        *,                                                 V
                                                                     i.

                        *
                                V
                                                                 *




                                                                                                                    lh




                                                                                                               i0




                                                                                                              II l




                                                                                                              ,1
                                                                                                             V



                                                                                                             11:'



                                                           16
